                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew 's Plaza
                                                  New York, New York 10007


                                                  March 24, 2020

BY EMAIL                                          REQUEST FILING UNDER SEAL

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Tareck Zaidan El Aissami Maddah, et al.,
              S5 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

       The Government respectfully requests that the S5 19 Cr. 144 (AKH) Superseding
Indictment (the "Superseding Indictment") and associated arrest warrants be unsealed effective
March 26, 2020, at 8:30 a.m.

        By way of background, on March 13, 2020,' a grand jury in this District returned the
Superseding Indictment, which charges defendants Tareck Zaidan El Aissami Maddah and Joselit
Ramirez Camacho with (i) conspiring to violate the International Emergency Economic Powers
Act ("IEEPA"), the Foreign Narcotics Kingpin Designation Act ("Kingpin Act"), and related
regulations promulgated by the U.S . Treasury Department's Office of Foreign Assets Control
("OF AC"); (ii) conspiring to commit money laundering; and (iii) substantive violations of the
Kingpin Act. Defendant Samark Jose Lopez Bello-who was previously charged in the S4 19 Cr.
144 (AKH) Indictment and remains at large-was also charged in the Superseding Indictment with
(i) conspiring to violate IEEPA, the Kingpin Act, and related regulations promulgated by OFAC;
and (ii) substantive violations of the Kingpin Act. The Government anticipates that, on the
morning of Thursday, March 26, 2020, the Government will announce the above-referenced
charges and associated U.S. Department of State rewards for information leading to the capture
and/or prosecution of certain of the defendants.
                                                                                        Page2


       Accordingly, the Government respectfully requests that the Superseding Indictment and all
associated arrest warrants be ordered unsealed effective March 26, 2020, at 8:30 a.m. The
Government further requests that this letter remain sealed until that time

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York
                                                             7 (]

                                            By:
                                                         l
                                                             J~     I'
                                                   Amanda L. Ho1fl7' / Samuel Adelsberg
                                                   Assistant United'States Attorneys

s21r,. '/'~~
Hon. Alvin K. Hellerstein, USDJ
                                                   (212) 637-2194 / 2494
